DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the Amendment filed 19 August 2022.  Claims 1-12, 17-19, 23, 24, 30, 34, 35, and 37-40 are currently under consideration.  The Office acknowledges the amendments to claims 1 and 24, as well as the addition of new claims 37-40.

Claim Objections
Claim 24 is objected to because of the following informalities: in line 9, “a first stimulus-related events” should apparently read either --a first stimulus-related event-- or --first stimulus-related events-- .  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-12, 17, 24, 30, 34, 35, 39, and 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the one or more stimulus-related events" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  This has been taken herein to be the same as the previously recited one or more first stimulus-related events.
Claims 3 and 4 are rejected by virtue of their dependence upon claim 2.
Claim 4 recites the limitation "the cognitive task" in line 1.  There is insufficient antecedent basis for this limitation in the claim; it is not clear which of the previously recited cognitive tasks this refers to (e.g., first cognitive task, second cognitive task, subsequent cognitive task, preceding cognitive task).  Line 3 of the claim also recites this limitation and may need to be amended in kind.
Claim 5 recites the limitation "the cognitive task" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim; it is not clear which of the previously recited cognitive tasks this refers to (e.g., first cognitive task, second cognitive task, subsequent cognitive task, preceding cognitive task).  Claim 8 also recites this limitation (in line 1 and again in line 2) and may need to be amended in kind.
Claim 5 also recites the limitation "the stimulus or sequence of stimuli" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  This has been taken herein to be the same as the previously recited first stimulus or first sequence of stimuli.
Claim 6 recites the limitation "the one or more stimulus-related events" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  This has been taken herein to be the same as the previously recited one or more first stimulus-related events.
Claims 6-8 are rejected by virtue of their dependence upon at least one rejected base claim.
Claim 9 recites the limitation "the cognitive task" in line 1.  There is insufficient antecedent basis for this limitation in the claim; it is not clear which of the previously recited cognitive tasks this refers to (e.g., first cognitive task, second cognitive task, subsequent cognitive task, preceding cognitive task).  Claim 12 also recites this limitation (in line 1 and again in line 2) and may need to be amended in kind.
Claim 9 also recites the limitation "the stimulus" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  This has been taken herein to be the same as the previously recited first stimulus.
Claim 10 recites the limitation "the one or more stimulus-related events" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  This has been taken herein to be the same as the previously recited one or more first stimulus-related events.
Claims 10-12 are rejected by virtue of their dependence upon at least one rejected base claim.
Claim 17 recites the limitation "the stimulus or sequence of stimuli" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  This has been taken herein to be the same as the previously recited first stimulus or first sequence of stimuli.
Claim 24 recites the limitation "the one or more first stimulus-related events" in lines 10-11.  There is insufficient antecedent basis for this limitation in the claim.  This has been taken herein to be the same as the previously recited first stimulus-related events (or a first stimulus-related event).
Claim 24 also recites the limitation "the stimulus-related events" in line 20.  There is insufficient antecedent basis for this limitation in the claim.  This has been taken herein to be the same as the previously recited first stimulus-related events.
Claim 34 recites the limitation "the stimulus or sequence of stimuli" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  This has been taken herein to be the same as the previously recited first stimulus or first sequence of stimuli.
Claim 35 recites the limitation "the cognitive task" in line 4.  There is insufficient antecedent basis for this limitation in the claim; it is not clear which of the previously recited cognitive tasks this refers to (e.g., first cognitive task, second cognitive task, subsequent cognitive task, preceding cognitive task).
Claims 30, 34, 35, 39, and 40 are rejected by virtue of their dependence upon claim 24.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12, 17, 18, 23, 37, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Gevins et al. (U.S. Pub. No. 2003/0013981 A1; hereinafter known as “Gevins”), in view of Hibbs et al. (U.S. Pub. No. 2016/0203726 A1; hereinafter known as “Hibbs”).
Regarding claim 1, Gevins discloses a method (Abstract; Fig. 1) comprising: presenting to a subject a first cognitive task having a first difficulty level, wherein said presenting the first cognitive task comprises presenting a first stimulus or a first sequence of stimuli to the subject ([0014]-[0018]; [0080]; [0112]; visual and/or auditory stimuli); monitoring neural activity of the subject during the presenting of the first cognitive task, wherein the neural activity comprises neural activity underlying one or more first stimulus-related events, the monitoring is time-locked to the one or more first stimulus-related events ([0014]-[0017]; [0024]; [0059]; [0079]-[0080]; EEG and/or fMRI monitoring), and the monitoring is continuous during the entire first cognitive task ([0016]-[0017]; [0030]-[0034]; [0057]; [0080]; [0114]-[0115]); and determining a neural performance level of the subject based on the neural activity underlying the one or more first stimulus-related events ([0018]; [0043]; [0047]; [0094]-[0099]).  Gevins fails to disclose presenting to the subject a second cognitive task having a second difficulty level that is adapted based on the subject’s neural performance level underlying the one or more first stimulus-related events, and repeatedly cycling in a feedback loop the steps of presenting, monitoring, and determining such that after each step of determining, the difficulty level of a subsequent cognitive task presented to the subject is adaptively modified based on the neural performance level of the subject underlying the one or more stimulus-related events of a preceding cognitive task; though Gevins does teach that EEG signals may be used to alter a computer program ([0010]) and that different levels of difficulty of the cognitive task may be used (e.g., [0017]).  Hibbs discloses a similar method (Abstract) comprising presenting a first cognitive task/stimulus having a first difficulty level to a subject ([0020]; [0024]-[0026]; e.g., via computer 115), monitoring neural activity of the subject during the presenting ([0020]; [0029]-[0033]; e.g., with device 120 that can use EEG, fNIR, fMRI, MEG, and/or ECoG), determining a neural performance level of the subject based on the neural activity ([0020]; [0041]-[0044]; e.g., with algorithm 125), presenting a second cognitive task with a second difficulty level that is adapted based on the subject’s neural performance level, and repeatedly cycling in a feedback loop these steps such that the difficulty levels of subsequent cognitive tasks are adaptively modified based on preceding neural performance levels ([0013]; [0021]; [0047]; [0059]-[0064]; modifying in real time by changing the difficulty based on the determined cognitive state) in order to personalize and improve outcomes ([0010]-[0011]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Gevins by providing a feedback loop of presenting/monitoring/determining so that the difficulty level of subsequent cognitive tasks is adaptively modified based upon neural performance levels during preceding cognitive tasks, as taught by Hibbs, in order to personalize and improve outcomes.
Regarding claim 2, the combination of Gevins and Hibbs discloses the invention as claimed, see rejection supra, and further discloses that the one or more stimulus-related events comprises information processing, the information processing comprising cognitive processing and sensory processing (Gevins: [0017], [0024]-[0034], [0080], [0112], e.g., visual/auditory processing and cognitive/memory/attention processing; Hibbs: [0020], [0024]).
Regarding claim 3, the combination of Gevins and Hibbs discloses the invention as claimed, see rejection supra, and Gevins further discloses that determining a neural performance level of the subject is based on neural activity underlying the cognitive processing, the sensory processing, or both ([0043]-[0044]; [0079]-[0081]).
Regarding claim 4, the combination of Gevins and Hibbs discloses the invention as claimed, see rejection supra, and Hibbs further discloses that adapting the cognitive task based on the neural performance level comprises adapting an aspect of the cognitive task relating to cognitive processing, sensory processing, or both (e.g., [0047]-[0051]).
Regarding claim 5, the combination of Gevins and Hibbs discloses the invention as claimed, see rejection supra, and Gevins further discloses that presenting the cognitive task comprises presenting a cue prior to presenting the stimulus or sequence of stimuli to the subject ([0112]).
Regarding claim 6, the combination of Gevins and Hibbs discloses the invention as claimed, see rejection supra, and Gevins further discloses that the one or more stimulus-related events comprises stimulus anticipation ([0031]; [0080]; [0112]; [0259]).
Regarding claim 7, the combination of Gevins and Hibbs discloses the invention as claimed, see rejection supra, and Gevins further discloses that determining a neural performance level of the subject is based on neural activity underlying the stimulus anticipation ([0031]; [0043]-[0044]; [0079]-[0081]; [0112]; [0259]).
Regarding claim 8, the combination of Gevins and Hibbs discloses the invention as claimed, see rejection supra, and Hibbs further discloses that adapting the cognitive task based on the neural performance level comprises adapting an aspect of the cognitive task relating to stimulus anticipation (e.g., [0047]-[0051]).
Regarding claim 9, the combination of Gevins and Hibbs discloses the invention as claimed, see rejection supra, and Gevins further discloses that the cognitive task requires the subject to respond to the stimulus ([0080]; [0112]).
Regarding claim 10, the combination of Gevins and Hibbs discloses the invention as claimed, see rejection supra, and Gevins further discloses that the one or more stimulus-related events comprises response preparation ([0031]; [0080]; [0112]; [0259]).
Regarding claim 11, the combination of Gevins and Hibbs discloses the invention as claimed, see rejection supra, and Gevins further discloses that determining a neural performance level of the subject is based on neural activity underlying the response preparation ([0031]; [0043]-[0044]; [0079]-[0081]; [0112]; [0259]).
Regarding claim 12, the combination of Gevins and Hibbs discloses the invention as claimed, see rejection supra, and Hibbs further discloses that adapting the cognitive task based on the neural performance level comprises adapting an aspect of the cognitive task relating to response preparation (e.g., [0047]-[0051]).
Regarding claim 17, the combination of Gevins and Hibbs discloses the invention as claimed, see rejection supra, and Gevins further discloses that the stimulus or sequence of stimuli comprises a visual stimulus, an auditory stimulus, a tactile stimulus, an olfactory stimulus, or any combination thereof ([0080]).
Regarding claim 18, the combination of Gevins and Hibbs discloses the invention as claimed, see rejection supra, and Gevins further discloses that the monitoring comprises measuring neural activity of the subject by EEG, fMRI, NIRS, ECoG, or a combination thereof, as the subject performs the cognitive task ([0014]-[0017]; [0024]; [0059]; [0079]-[0080]).
Regarding claim 23, the combination of Gevins and Hibbs discloses the invention as claimed, see rejection supra, and Gevins further discloses that the subject has a cognitive deficit selected from the group consisting of ADHD, PTSD, major depressive disorder, dementia, or a combination thereof ([0239]).
Regarding claim 37, the combination of Gevins and Hibbs discloses the invention as claimed, see rejection supra, and Hibbs further discloses that the difficulty level of the subsequent cognitive task presented to the subject is adaptively modified based on a combination of the neural performance level and a behavioral performance level, wherein the behavioral performance level is determined during the determining step ([0020]-[0021]; e.g., response time, correct/incorrect response; [0034]-[0039]; e.g., focus, emotion, fatigue, posture, response speed, interactivity, etc.).
Regarding claim 38, the combination of Gevins and Hibbs discloses the invention as claimed, see rejection supra, but fails to explicitly disclose that repeatedly cycling in the feedback loop comprises at least 20 cycles of the steps of presenting, monitoring, and determining.  However, Hibbs teaches learning systems that can have repeated lessons and the lessons can be at least 35 minutes long ([0067]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Gevins and Hibbs with at least 20 cycles in order to personalize and improve learning outcomes over a long enough period of time to provide learning; further, this number of cycles could have been discovered via routine experimentation/optimization.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Gevins and Hibbs as applied to claim 18 above, and further in view of Mishra et al., “Closed-Loop Rehabilitation of Age-Related Cognitive Disorders,” Semin. Neurol. 34:584-590, 2014 (hereinafter known as “Mishra”).  The combination of Gevins and Hibbs discloses the invention as claimed, see rejection supra, and further discloses measuring neural activity of the subject by EEG and fMRI (see rejection of claim 18).  The combination of Gevins and Hibbs fails to disclose co-registering the neural activity of the subject with a 3D structural model of the subject’s brain.  Mishra discloses a similar method of cognitive enhancement comprising monitoring and measuring neural activity of a subject with EEG and fMRI that includes co-registering the neural activity of the subject with a 3D structural model of the subject’s brain in order to provide real-time, corrected, and precise visualization of the subject’s neural processing during a cognitive task (p. 588).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Gevins and Hibbs by co-registering the neural activity of the subject with a 3D structural model of the subject’s brain, as taught by Mishra, in order to provide real-time, corrected, and precise visualization of the subject’s neural processing during the cognitive task.

Claims 24, 30, 34, 35, 39, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Gevins, in view of Hibbs and Mishra.
Regarding claim 24, Gevins discloses a system for neural activity detection and adaptive training (Abstract; Fig. 1), the system comprising: a user interface 12/13/15/16 ([0080]; [0112]); a neural activity detector 11 ([0079]); a computing device 14 comprising a non-transitory computer readable medium storing instructions that, when executed, causes the computing device to present to a subject, through the user interface, a first cognitive task having a first difficulty level and comprising a first stimulus or first sequence of stimuli to generate first stimulus-related events in the brain of the subject ([0014]-[0018]; [0080]; [0112]; visual and/or auditory stimuli); monitor neural performance level underlying the one or more first stimulus-related events in the brain of the subject during the presentation of the first cognitive task by continuously receiving electrical signals from the neural activity detector during the presentation of the first cognitive task, wherein the electrical signals represent neural activity underlying the first stimulus-related events in the brain of the subject ([0014]-[0017]; [0024]; [0030]-[0034]; [0057]; [0059]; [0079]-[0080]; [0114]-[0115]; continuous EEG and/or fMRI monitoring); monitoring and locating the neural activity, wherein the monitoring and locating is time-locked to the stimulus-related events in the brain of the subject ([0014]-[0017]; [0024]; [0059]; [0079]-[0080]; EEG and/or fMRI monitoring), and measuring a strength of the located neural activity ([0044]; [0082]; [0159]; [0240]); determine a neural performance level of the subject based on the measured strength of the located neural activity ([0018]; [0043]; [0047]; [0094]-[0099]); and present to the subject, through the user interface, a second cognitive task ([0017]; [0027]; [0035]; [0037]; [0043]-[0044]).  Gevins fails to disclose presenting to the subject a second cognitive task having a second difficulty level that is adapted according to the determined neural performance level underlying the one or more first stimulus-related events, and repeatedly cycling in a feedback loop the steps to present, monitor, and determine such that after each step of determining, the difficulty level of a subsequent cognitive task presented to the subject is adaptively modified based on the neural performance level of the subject underlying the one or more stimulus-related events of a preceding cognitive task, as well as that the monitoring and locating comprises mapping the electrical signals in real-time onto a 3D model of the subject’s brain; though Gevins does teach that EEG signals may be used to alter a computer program ([0010]) and that different levels of difficulty of the cognitive task may be used (e.g., [0017]).  Hibbs discloses a similar system (Abstract) comprising computer instructions for presenting a first cognitive task/stimulus having a first difficulty level to a subject ([0020]; [0024]-[0026]; e.g., via computer 115), monitoring neural activity of the subject during the presenting ([0020]; [0029]-[0033]; e.g., with device 120 that can use EEG, fNIR, fMRI, MEG, and/or ECoG), determining a neural performance level of the subject based on the neural activity ([0020]; [0041]-[0044]; e.g., with algorithm 125), presenting a second cognitive task with a second difficulty level that is adapted based on the subject’s neural performance level, and repeatedly cycling in a feedback loop these steps such that the difficulty levels of subsequent cognitive tasks are adaptively modified based on preceding neural performance levels ([0013]; [0021]; [0047]; [0059]-[0064]; modifying in real time by changing the difficulty based on the determined cognitive state) in order to personalize and improve outcomes ([0010]-[0011]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Gevins by providing a feedback loop of presenting/monitoring/determining so that the difficulty level of subsequent cognitive tasks is adaptively modified based upon neural performance levels during preceding cognitive tasks, as taught by Hibbs, in order to personalize and improve outcomes.
The combination of Gevins and Hibbs fails to disclose that the monitoring and locating comprises mapping the electrical signals in real-time onto a 3D model of the subject’s brain.  Mishra discloses a similar system for neural activity detection and cognitive enhancement comprising monitoring and measuring neural activity of a subject with EEG and fMRI, thereby receiving electrical signals from a neural activity detector, during a presentation of a cognitive task, and mapping the electrical signals in real-time onto a 3D model of the subject’s brain to locate the neural activity in order to provide real-time, corrected, and precise visualization of the subject’s neural processing during the cognitive task (p. 588).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Gevins and Hibbs by mapping the electrical signals in real-time onto a 3D model of the subject’s brain, as taught by Mishra, in order to provide real-time, corrected, and precise visualization of the subject’s neural processing during the cognitive task.
Regarding claim 30, the combination of Gevins, Hibbs, and Mishra discloses the invention as claimed, see rejection supra, and Gevins further discloses that the neural activity detector comprises a device selected from the group consisting of an EEG device, an fMRI device, a NIRS device, an ECoG device, and a combination thereof ([0014]-[0017]; [0024]; [0059]; [0079]-[0080]).
Regarding claim 34, the combination of Gevins, Hibbs, and Mishra discloses the invention as claimed, see rejection supra, and Gevins further discloses that the user interface further comprises a user input device 12/15/16 adapted to allow the subject to input a behavioral response to the stimulus or sequence of stimuli ([0080]); [0112]).
Regarding claim 35, the combination of Gevins, Hibbs, and Mishra discloses the invention as claimed, see rejection supra, and further discloses that the non-transitory computer readable medium further stores instructions that, when executed, cause the computing device to assess the subject’s behavioral performance level on the cognitive tasks and adapt the cognitive task based on both the neural performance level and the behavioral performance level (Gevins: [0028], [0043]; Hibbs: [0020]-[0021], [0034]-[0039]).
Regarding claim 39, the combination of Gevins, Hibbs, and Mishra discloses the invention as claimed, see rejection supra, and Hibbs further discloses that the difficulty level of the subsequent cognitive task presented to the subject is adaptively modified based on a combination of the neural performance level and a behavioral performance level, wherein the behavioral performance level is determined during the determining step ([0020]-[0021]; e.g., response time, correct/incorrect response; [0034]-[0039]; e.g., focus, emotion, fatigue, posture, response speed, interactivity, etc.).
Regarding claim 40, the combination of Gevins, Hibbs, and Mishra discloses the invention as claimed, see rejection supra, but fails to explicitly disclose that repeatedly cycling in the feedback loop comprises at least 20 cycles of the steps of presenting, monitoring, and determining.  However, Hibbs teaches learning systems that can have repeated lessons and the lessons can be at least 35 minutes long ([0067]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Gevins, Hibbs, and Mishra with at least 20 cycles in order to personalize and improve learning outcomes over a long enough period of time to provide learning; further, this number of cycles could have been discovered via routine experimentation/optimization.

Response to Arguments
Applicant’s arguments with respect to the rejections under 35 U.S.C. 103 have been fully considered and are persuasive in light of the amendments.  Therefore, the rejections have been withdrawn.  However, upon further consideration, new grounds of rejection are made, as detailed supra.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS B COX whose telephone number is (571)270-5132. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THADDEUS B COX/Primary Examiner, Art Unit 3791